EXHIBIT 10.1

[PREPAID FORWARD]

Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, CA 92630

Credit Suisse First Boston Capital LLC
Eleven Madison Avenue
New York, NY 10010

External ID: [ ] - Risk ID: [ ]

--------------------------------------------------------------------------------

Dear Sirs,

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Prepaid Share Forward Transaction entered into
between us on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

In this Confirmation, “CSFB” means Credit Suisse First Boston Capital LLC,
“Counterparty” means Apria Healthcare Group Inc. and “Agent” means Credit Suisse
First Boston LLC, solely in its capacity as agent for CSFB and Counterparty.

1.

The definitions and provisions contained in the 2000 ISDA Definitions (together
with the Annex thereto, the “2000 Definitions”) and the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions” and, together with the 2000
Definitions, the “Definitions”), each as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the 2000 Definitions and the 2002
Definitions, the 2002 Definitions will govern. In the event of any inconsistency
between the Definitions and this Confirmation, this Confirmation will govern.
The Transaction shall be deemed to be a Share Forward Transaction within the
meaning set forth in the Equity Definitions.


 

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border) (the “ISDA Form”), as published by the
International Swaps and Derivatives Association, Inc., as if CSFB and
Counterparty had executed the ISDA Form (without any Schedule thereto) on the
Trade Date. All provisions contained in the Agreement are incorporated into and
shall govern this Confirmation except as expressly modified below. This
Confirmation evidences a complete and binding agreement between you and us as to
the terms of the Transaction to which this Confirmation relates and replaces any
previous agreement between us with respect to the subject matter hereof. This
Confirmation, together with all other confirmations or agreements between us
referencing the ISDA Form, shall be deemed to supplement, form part of and be
subject to the same, single Agreement. The Agreement and each Confirmation
thereunder will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the jurisdiction of the Courts of the State of New York.


2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:


 

General Terms:


       Trade Date:

January 16, 2004


       Seller:

CSFB


       Buyer:

Counterparty


       Shares:

The common stock, par value USD 0.001 per share, of Apria Healthcare Group Inc.,
a Delaware corporation (Symbol: AHG) (also referred to herein as the "Issuer").


       Number of Shares:

1,730,703


       Prepayment:

Applicable


       Prepayment Amount:

USD 50,000,000


       Exchange:

The New York Stock Exchange


       Related Exchange(s):

All Exchanges


 

Settlement Terms:


       Physical Settlement:

Applicable


       Scheduled Settlement Date:

June 16, 2004


       Settlement Date:

The Scheduled Settlement Date, unless the provisions of Extended Settlement Date
apply.


       Extended Settlement Date:

If, on the Scheduled Settlement Date (or an Extended Settlement Date, in the
event that the Settlement Date has been extended), CSFB has not completed its
hedge of this Transaction by such Settlement Date, then the Settlement Date
shall be extended to the date that is one month later than the Settlement Date
that would otherwise apply.


 

Dividends:


       Dividend:

Any dividend or distribution, whether in cash or in kind, on the Shares


       Dividend Amount:

An amount in U.S. Dollars for any Dividend for which the ex-dividend date falls
within a regular dividend period of the Issuer.


       Payment Obligation in
      Respect of Dividends:


In the event of any Dividend, CSFB shall make a cash payment to Counterparty, on
the date such Dividend is paid to holders of Shares, in an amount equal to the
product of (i) the Number of Shares on the ex-dividend date for such Dividend
and (ii) the Dividend Amount, as determined by the Calculation Agent.


       Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the 2002 Definitions.


 

Share Adjustments:


       Potential Adjustment Events:

If an event occurs that constitutes both a Potential Adjustment Event under
Section 11.2(e)(ii)(C) of the 2002 Definitions and a Spin-off as described
below, it shall be treated hereunder as a Spin-off and not as a Potential
Adjustment Event.


       Method of Adjustment:

Calculation Agent Adjustment


  Spin-off:

A distribution of New Shares (the “Spin-off Shares”) of a subsidiary of the
Issuer (the “Spin-off Issuer”) to holders of the Shares (the “Original Shares”).
With respect to a Spin-off, “New Shares” shall have the meaning provided in
Section 12.1(i) of the 2002 Definitions except that the phrase immediately
preceding clause (i) thereof shall be replaced by the following: “‘New Shares’
means ordinary or common shares of the Spin-off Issuer that are, or that as of
the ex-dividend date of such Spin-off are scheduled promptly to be,”.


  Consequences of Spin-offs:

As of the ex-dividend date of a Spin-off, (i) “Shares” shall mean the Original
Shares and the Spin-off Shares; (ii) the Transaction shall continue but as a
Share Basket Forward Transaction with a Number of Baskets equal to the Number of
Shares prior to such Spin-off, and each Basket shall consist of one Original
Share and a number of Spin-off Shares that a holder of one Original Share would
have been entitled to receive in such Spin-off; and (iii) the Calculation Agent
shall make such adjustments to the exercise, settlement, payment or any other
terms of the Transaction as the Calculation Agent determines appropriate to
account for the economic effect on the Transaction of such Spin-off, which may,
but need not, be determined by reference to the adjustment(s) made in respect of
such Spin-off by an options exchange to options on the Shares traded on such
options exchange. As of the ex-dividend date of any subsequent Spin-off, the
Calculation Agent shall make adjustments to the composition of the Basket and
other terms of the Transaction in accordance with the immediately preceding
sentence.


 

Extraordinary Events:


       Consequences of Merger Events:

 


            Share-for-Share:

Calculation Agent Adjustment


            Share-for-Other:

Cancellation and Payment


            Share-for-Combined:

Component Adjustment


        Tender Offer:

Applicable


        Consequences of Tender Offers:

 


            Share-for-Share:

Calculation Agent Adjustment


            Share-for-Other:

Calculation Agent Adjustment


            Share-for-Combined:

Calculation Agent Adjustment


      Composition of
     Combined Consideration:


Not Applicable


        Nationalization, Insolvency
     or Delisting:


Cancellation and Payment


 

Additional Disruption Events:


        Change in Law:

Applicable


        Failure to Deliver:

Not Applicable


        Insolvency Filing:

Applicable


        Hedging Disruption:

Applicable; provided, however, that the phrase “the Hedging Party may elect . .
. by one party to another.” in Section 12.8(b)(iii) shall be replaced with the
phrase “the Hedging Party shall give written notice thereof, through the Agent,
to the Non-Hedging Party. Upon receipt of such notice by Non-Hedging Party, the
parties will, in good faith, negotiate an amendment to the Transaction to extend
the Settlement Date.”


        Increased Cost of Hedging:

Not Applicable


        Loss of Stock Borrow:

Not Applicable


        Increased Cost of Stock Borrow:

Not Applicable


        Hedging Party:

CSFB


  Determining Party:

CSFB


  Non-Reliance:

Applicable


  Agreements and Acknowledgments
Regarding Hedging Activities:

Applicable


  Additional Acknowledgments:

Applicable


  Credit Support Documents:

Counterparty:  None


   

CSFB

Guarantee, dated May 16, 2001, made by Credit Suisse First Boston (USA), Inc.
(as CSFB's Credit Support Provider) in favor of each and every counterparty to
financial transactions with its wholly-owned subsidiary, Credit Suisse First
Boston Capital LLC (the "Guarantee")

The parties hereto acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under pursuant to the Agreement. Without limiting the generality of the
foregoing, this Transaction will not be considered to create obligations covered
by any collateral credit support annex to the Agreement and will be disregarded
for the purposes of calculating any exposures pursuant to any such annex.


1.

Account Details:


       Payments to CSFB:

Citibank, NA
ABA: 021-000-089
A/c #: 30459883
A/c name: Credit Suisse First Boston Capital LLC


       Payments to Counterparty:

To be advised under separate cover or telephone confirmed prior to the Trade
Date


       Delivery of Shares
      to Counterparty:


To be advised


  Office:

Neither CSFB nor Counterparty is a Multibranch Party.


  Calculation Agent:

CSFB


3.

Other Provisions:


           Additional Representations and Warranties of Counterparty:

                   Counterparty hereby represents and warrants to CSFB as of the
date hereof that:

1.  

Counterparty has entered into this Transaction in connection with its duly
authorized Share repurchase program (the “Share Repurchase Program”) publicly
announced in its current report on Form 8-K as filed with the Securities and
Exchange Commission (the “SEC”) on October 22, 2003 and in its quarterly report
on Form 10-Q as filed with SEC on November 14, 2003 and solely for the purposes
stated in such disclosures.


2.  

On the Trade Date and giving effect to the Transaction, Counterparty has
complied with all applicable law in connection with disclosure of all material
information with respect to its business, operations or condition (financial or
otherwise); and as of the date hereof and as of each day until the Settlement
Date (excluding those dates on which either party delivers notice to the other
party through the Agent by 9:15 a.m., New York time, directing CSFB not to
conduct any purchases of Shares to hedge this Transaction on such day), is
currently prohibited by law, contract or otherwise from purchasing Shares during
the term of the Transaction.


3.  

Counterparty is entering into the Agreement and this Confirmation in good faith
and not as part of plan or scheme to evade compliance with the federal
securities laws including, without limitation, Rule 10b-5 of the Securities
Exchange Act (the “Exchange Act”).


4.  

The Counterparty is not on the date hereof engaged in a distribution, as such
term is used in Regulation M under the Exchange Act (“Regulation M”) that would
preclude purchases by CSFB of the Shares or cause the Counterparty to violate
any law, rule or regulation with respect to such purchases.


5.  

Neither the Counterparty nor any subsidiary is, and after giving effect to the
transactions contemplated hereby, will not be an “investment company” or a
company “controlled” by an “investment company”, in each case within the
meanings ascribed to such terms in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), nor is the Counterparty or any
subsidiary subject to regulation under the Investment Company Act.


6.  

Counterparty is, and shall be as of the date of any payment or delivery by
Counterparty hereunder, solvent and able to pay its debts as they come due, with
assets having a fair value greater than liabilities and with capital sufficient
to carry on the businesses in which it engages.


7.  

Counterparty (a) has timely filed, caused to be timely filed or will timely file
or cause to be timely filed all material tax returns that are required to be
filed by it as of the date hereof and (b) has paid all material taxes shown to
be due and payable on said returns or on any assessment made against it or any
of its property and all other material taxes, assessments, fees, liabilities or
other charges imposed on it or any of its property by any governmental
authority, unless in each case the same are being contested in good faith. For
purposes of determining whether a tax return has been timely filed, any
extensions shall be taken into account.


           Representations, Warranties and Covenants of CSFB:

 

With the co-operation of Counterparty, CSFB undertakes to conduct any purchases
of Shares to hedge this Transaction in compliance with Rule 10b–18 of the
Exchange Act as if such rule were applicable to such purchases. CSFB shall not
purchase Shares on any Scheduled Trading Day on which Counterparty has provided
notice to CSFB through the Agent by 9:15 a.m., New York time, directing CSFB not
to conduct any purchases of Shares to hedge this Transaction on such day.


           Covenants of Counterparty:

1.  

Counterparty shall notify CSFB immediately of Counterparty’s intention to
purchase Shares or any other security of the Issuer that is convertible into or
exchangeable for Shares in an amount that would cause CSFB to become the
beneficial owner, directly or indirectly, of more than seven (7) percent of the
outstanding Shares of any equity security of the Issuer. Counterparty shall not
take any such action unless a period of fifteen (15) Exchange Business Days
shall have elapsed after receipt of such notice by CSFB and CSFB shall not have
objected in writing to such action during such period.


2.  

Counterparty shall comply with Rule 10b-5 of the Exchange Act throughout the
term of the Transaction.


3.  

Counterparty shall notify CSFB immediately in writing, through the Agent, if
Counterparty becomes, or is likely to become, subject to the restrictions set
forth in Regulation M under the Exchange Act.


4.  

If an Counterparty is prohibited from purchasing its shares under Regulation M,
then Counterparty will use its reasonable efforts to cause such distribution to
be completed or otherwise terminated as soon as reasonably practicable given the
circumstances, it being understood that it is fully within Counterparty’s
discretion to undertake transactions pursuant to Regulation M.


5.  

On each date (excluding those dates on which either party delivers notice to the
other party through the Agent by 9:15 a.m., New York time, directing CSFB not to
conduct any purchases of Shares to hedge this Transaction on such day) from the
date hereof to the Settlement Date (as such date may be adjusted from time to
time as provided herein), Counterparty will effect all of its purchase
transactions in Shares through CSFB and its affiliates.


           U.S. Private Placement Representations:

                   Each party hereby represents and warrants to the other party
as of the date hereof that:

1.  

It is an “accredited investor” (as defined in Regulation D under the Securities
Act) and has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of the Transaction, and it is
able to bear the economic risk of the Transaction.


2.  

It is entering into the Transaction for its own account and not with a view to
the distribution or resale of the Transaction or its rights thereunder except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act.


           Securities Contract:

 

The parties hereto acknowledge and agree that each of CSFB and the Agent is a
“stockbroker” within the meaning of Section 101 (53A) of Title 11 of the United
States Code (the “Bankruptcy Code”) and the Agent is acting as agent for CSFB
and that CSFB is a “customer” of the Agent within the meaning of Section 741(2)
of the Bankruptcy Code. The parties hereto further recognize that the
Transaction is a “securities contract”, as such term is defined in Section
741(7) of the Bankruptcy Code, entitled to the protection of, among other
provisions, Sections 555 and 362(b)(6) of the Bankruptcy Code, and that each
payment or delivery of cash, Shares or other property or assets hereunder is a
“settlement payment” within the meaning of Section 741(8) of the Bankruptcy
Code.


           Assignment:

 

The rights and duties under this Confirmation may not be assigned or transferred
by any party hereto without the prior written consent of the other parties
hereto, such consent not to be unreasonably withheld; provided that (i) CSFB may
assign or transfer any of its rights or duties hereunder to any of its
affiliates without the prior written consent of Counterparty and (ii) the Agent
may assign or transfer any of its rights or duties hereunder without the prior
written consent of the other parties hereto to any affiliate of Credit Suisse
First Boston, so long as such affiliate is a broker-dealer registered with the
SEC.


           Non-Confidentiality:

 

The parties hereby agree that (i) effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind, including opinions or other tax analyses,
provided by CSFB and its affiliates to Counterparty relating to such tax
treatment and tax structure; provided that the foregoing does not constitute an
authorization to disclose the identity of CSFB or its affiliates, agents or
advisers, or, except to the extent relating to such tax structure or tax
treatment, any specific pricing terms or commercial or financial information,
and (ii) CSFB does not assert any claim of proprietary ownership in respect of
any description contained herein or therein relating to the use of any entities,
plans or arrangements to give rise to a particular United States federal income
tax treatment for Counterparty.


           Matters relating to Credit Suisse First Boston Capital LLC and Credit
Suisse First Boston LLC:

1.  

Agent shall act as “agent” for CSFB and Counterparty in connection with the
Transaction.


2.  

Agent will furnish to Counterparty upon written request a statement as to the
source and amount of any remuneration received or to be received by Agent in
connection herewith.


3.  

Agent has no obligation hereunder, by guaranty, endorsement or otherwise, with
respect to performance of CSFB’s obligations hereunder or under the Agreement.


4.  

Credit Suisse First Boston Capital LLC is an “OTC derivatives dealer” as such
term is defined in the Exchange Act and is an affiliate of Agent.


5.  

Credit Suisse First Boston Capital LLC is not a member of the Securities
Investor Protection Corporation.


           Indemnification:

 

Counterparty agrees to indemnify and hold harmless CSFB, its affiliates, their
respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSFB or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty (including any misstatement or alleged misstatement of a
material fact contained in a registration statement or a prospectus or in any
amendment thereof or supplement thereto, or omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading) or (B) actions or failures to act by an
indemnified party with the consent of Counterparty or (ii) otherwise arise out
of or relate to this Transaction or any related transactions, provided that this
clause (ii) shall not apply to the extent, but only to the extent, that any
losses, claims, damages, liabilities or expenses of an indemnified party have
resulted primarily from the gross negligence, wilful misconduct of such
indemnified party or material breach of any covenant made by CSFB hereunder in
which case CSFB shall indemnify Counterparty for any losses, claims, damages,
liabilities (whether direct or indirect, in contract, tort or otherwise) or
expenses which Counterparty may suffer as a result of such indemnified parties’
gross negligence, wilful misconduct or CSFB’s material breach of a covenant
hereunder. Counterparty agrees to reimburse promptly each such indemnified party
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damages, liability, expense or
action. Notwithstanding anything to the contrary in the foregoing, Counterparty
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expenses arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to
Counterparty by or on behalf of CSFB specifically for use in connection with the
preparation of a prospectus or any supplement thereto. This indemnity agreement
will be in addition to any liability which Counterparty may otherwise have.


           Contribution:

 

If the indemnification provided for above is unavailable to an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
herein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSFB on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations.
The relative fault of Counterparty on the one hand and CSFB on the other shall
be determined by reference to, among other things, whether the misstatement or
alleged misstatement of a material fact or the omission or alleged omission to
state a material fact relates to information supplied by Counterparty or by CSFB
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The parties agree that it would not be just and
equitable if contribution pursuant to this paragraph (c) were determined by a
method of allocation that does not take account of the equitable considerations
referred to in this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.


4.

The Agreement is further supplemented by the following provisions:


           Termination Provisions:

1.  

“Specified Entity” means in relation to CSFB, Credit Support Provider, and in
relation to Counterparty for the purpose of Section 5(a)(v) only, any Affiliate
(as defined in Section 14) of Counterparty.


2.  

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.


3.  

The “Cross Default” provision of Section 5(a)(vi) will apply to CSFB and
Counterparty.

For the purpose of such provision:

“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) (a) in respect of
borrowed money, or (b) in respect of any Specified Transaction (except that, for
this purpose only, the words “and any other entity” shall be substituted for the
words “and the other party to the Agreement (or any Credit Support Provider of
such other party or any applicable Specified Entity of such other party)” where
they appear in the definition of Specified Transaction).

“Threshold Amount” means, in relation to CSFB and any applicable Specified
Entity of CSFB, three percent (3%) of the shareholders’ equity of Credit Suisse
First Boston (USA), Inc. (as CSFB’s Credit Support Provider), as shown in the
most recent audited financial statements of Credit Suisse First Boston (USA),
Inc., and in relation to Counterparty and any applicable Specified Entity of
Counterparty, USD 10,000,000 (including the United States Dollar equivalent of
obligations stated in any other currency or currency unit).


4.  

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to CSFB
and Counterparty.


5.  

The “Automatic Early Termination” provisions of Section 6(a) will not apply to
CSFB or Counterparty.


6.  

Payments on Early Termination. For the purpose of Section 6(e), Second Method
and Loss will apply.


7.  

“Termination Currency” means United States Dollars.


8.  

Netting. The provisions of Section 2(c) of the Agreement will not apply.


9.  

Set-Off. In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
designation or deemed designation by the relevant party of an Early Termination
Date, such party shall have the right to terminate, liquidate and otherwise
close out the transactions contemplated by this Confirmation pursuant to the
terms hereof and thereof, and to set off any obligation that such party or any
affiliate of such party may have to the other party hereunder or under any
Confirmation relating to any transaction compliant with EITF Issue 00-19 –
Accounting for Derivative Financial Instruments Indexed to, and Potentially
Settled in, a Company’s Own Stock – including without limitation any obligation
to make any release, delivery or payment to either party pursuant any other
agreement between such parties or any affiliates of such party and the other
party, against any right such other party may have against such party, including
without limitation any right to receive a payment or delivery pursuant to this
Confirmation or any other agreement between such parties or any affiliates of a
party and the other party. In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind. In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time. If an obligation or right is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation or right, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained.


           Tax Representations:  None.

 

Agreements to Deliver Documents. For the purpose of Sections 4(a)(i) and (ii) of
the Agreement, CSFB and Counterparty agrees to deliver the following documents,
as applicable:


1.  

Counterparty will deliver to the other party, upon execution of this
Confirmation, evidence reasonably satisfactory to the other party as to the
names, true signatures and authority of the officers or officials signing this
Confirmation on its behalf.


2.  

Counterparty will deliver to CSFB, upon execution of this Confirmation,
certified resolutions evidencing necessary corporate authority and approvals
with respect to the execution, delivery and performance by Counterparty of this
Confirmation.


3.  

Counterparty will deliver to CSFB, upon execution of this Confirmation, a
certified copy of each of the current Certificate of Incorporation and By-laws
of the Counterparty.


4.  

CSFB will deliver to Counterparty, upon execution of the Confirmation, a duly
executed copy of the Credit Support Document, the Guarantee.


5.  

Each of CSFB and Counterparty will deliver to the other party, upon request, as
soon as publicly available, a copy of the annual report for such party
containing audited or certified financial statements for the most recently ended
financial year.


 

Such documents, other than the Guarantee, shall be covered by the representation
set forth in Section 3(d).


           Miscellaneous:

1.  

Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to CSFB (other than by facsimile)(for all
purposes):


   

Address:

Credit Suisse First Boston Capital LLC
c/o Credit Suisse First Boston LLC
11 Madison Avenue
New York, NY 10010
Attn: Senior Legal Officer
Tel: (212) 538-4488
Fax: (212) 325-4585




   

With a copy to:

Credit Suisse First Boston LLC
1 Madison Avenue, 3rd Floor
New York, NY 10010

For payments and deliveries:
Attn: Ricardo Harewood
Tel: (212) 325-8678
Fax: (212) 325-8175

For all other communications:
Attn: Carlos Moscoso / Debra Tageldein
Tel: (212) 538-1872 / (212) 325-8685
Fax: (212) 538-8898


   

Designated responsible employee for the purposes of Section 12(a)(iii): Senior
Legal Officer

Address for notices or communications to Counterparty:

Address:    Apria Healthcare Group Inc.
                   26220 Enterprise Court
                   Lake Forest, CA 92630
Attention:  Jim Baker
Telephone No.:  949-639-2080   Facsimile No.:  949-587-9363


2.  

Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation or any Credit
Support Document. Each party (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of such a suit action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Confirmation by, among other things, the
mutual waivers and certifications in this Section.


3.  

Service of Process. The parties irrevocably consent to service of process given
in the manner provided for notices in Section 4(a). Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by law.


--------------------------------------------------------------------------------

A-1

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully,

CREDIT SUISSE FIRST BOSTON CAPITAL LLC

By:________________________________________
Name:
Title:


Confirmed as of the date first written above:

APRIA HEALTHCARE GROUP INC.

By:________________________________
Name:
Title:

CREDIT SUISSE FIRST BOSTON LLC,
as Agent

By:________________________________
Name:
Title:

Our Reference Number: External ID: [    ] / Risk ID: [    ]